Citation Nr: 1632811	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-16 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from July 1985 to August 1985 and on active duty from October 1990 to July 1991, with additional service in the Army National Guard during the period from May 1984 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for PTSD.

By way of background, the RO denied the Veteran's original claim for service connection for anxiety and depression in a June 2010 rating decision, which was issued in July 2010.  While he did not appeal such decision, his service personnel records were received in September 2010.  In this regard, such document the Veteran's service in Saudi Arabia from November 1990 to June 1991, and reflect commendations for his service as a heavy vehicle driver during Operation Desert Shield/Storm.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c) (2015). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  In the instant case, as the newly received service personnel records address, in part, the nature of the Veteran's service in Southwest Asia, events of which he claims resulted in his acquired psychiatric disorder, the Board finds that 38 C.F.R. § 3.156(c) is applicable and his original claim is reviewed on a de novo basis. 

With regard to the characterization of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the RO originally adjudicated the claim for anxiety/depression in July 2010 and later adjudicated the claim for PTSD in June 2013.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD.

In September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  At the hearing, the Veteran's representative waived agency of original jurisdiction (AOJ) consideration of the evidence added to the record since the last adjudication of the issue in an April 2014 statement of the case. 38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's acquired psychiatric disorder, diagnosed as anxiety disorder not otherwise specified (NOS) and other specified trauma and stressor-related disorder, is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for anxiety disorder NOS and other specified trauma and stressor-related disorder are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for anxiety disorder NOS and other specified trauma and stressor-related disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

VA regulations formerly required evaluation of mental disorders using the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. §§ 4.125, 4.126. Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders. The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 79 Fed. Reg. 45093 (August 4, 2014).  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384 , 4.125, 4.126, 4.127, and 4.130. As this appeal was certified to the Board in November 2014, the revised regulations apply.  However, the Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board.  Id.    

Historically, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 
11 Vet. App. 353, 359 (1998).  If VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f)(1) ; see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Where a Veteran's alleged stressor was not combat-related, then a Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395   (1996). 

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record. A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Board notes, however, that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity." See 75 Fed. Reg. 39843  (July 13, 2010), and 75 Fed. Reg. 41092  (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

If a stressor claimed by a Veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, lay testimony, alone, may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843  (Jul 13, 2010). 

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki, 6 Vet. App. at 98.

In addition, in each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his current acquired psychiatric disorder is the result of his military service, including three claimed stressors.

The Veteran's service personnel records indicate that he served during the period from November 1990 to June 1991 as a Motor Transport Operator in Saudi Arabia, and reflect commendations for his service as a heavy vehicle driver during Operation Desert Shield/Storm.  His transportation unit primarily carried equipment for combat engineers who were supporting an armored unit fighting the Iraqi army.  The Veteran testified at the September 2015 Board hearing that his unit was nearby actual combat, including bombing and witnessing casualties.  He noted that, while he was not involved in the actual shooting, he was exposed to burned bodies and dead soldiers.  He reported an instance where a soldier had been blown off a motorcycle and was severely wounded, cut in half by a tank missile.  The Veteran indicated he raised his weapon to shoot the soldier but did not because the soldier was going to die anyway.  He further indicated he was in fear for his life during service and continues to experience psychiatric symptoms related to service.

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses related to any psychiatric disorder.  Additionally, he was found to be psychiatrically normal in a May 1991 examination.  However, the Veteran indicated at the September 2015 Board hearing that he started receiving treatment with VA shortly after Operation Desert Storm.  In this regard, a June 1995 VA treatment record noted that the Veteran reported feeling moody, easily agitated, and depressed.  An August 1995 VA treatment record similarly indicated the Veteran was fatigued, feeling stressed, and suffering from mild depression.

Additional post-service evidence includes an April 2008 private neuropsychological examination.  The examiner indicated the Veteran's neuropsychological difficulties coupled with psychiatric and behavioral problems produce symptoms which are sometimes debilitating to him.  He noted the origin of the Veteran's neuropsychological dysfunction was difficult to discern, however, his service in the Gulf War is a possible causal factor, as well as a history of substance use and possible abuse.  Additionally, a May 2009 VA treatment record indicated the Veteran reported depression and anxiety, as well as several other conditions.  The examiner noted that typically Gulf War Veterans did not receive treatment for these conditions while deployed and the symptoms developed over a several year period subsequent to service.  The examiner noted that, based on his experience in caring for hundreds of Veterans from the first Gulf War, it is as likely as not that these conditions are related to environmental exposures the Veteran incurred while deployed during service.

Thereafter, the Veteran underwent a March 2013 VA examination in which he was diagnosed with anxiety disorder NOS, cognitive disorder NOS (for which he is service-connected), and alcohol abuse.  The examiner noted the Veteran's symptoms include difficulty sleeping, irritability or outbursts of anger, difficulty concentrating, hypervigilance, depressed mood, anxiety, panic attacks, mild memory loss and the inability to establish and maintain effective relationships.  In addition, three stressors were reported, including the Veteran witnessing a non-American on a motorcycle cut in half by a tank missile, the Veteran witnessing dead non-American soldiers repeatedly being run over by tanks and burned bodies of others trying to get out of tanks, and also receiving fire from enemy tanks.  The examiner noted all three stressors were related to the Veteran's fear of hostile military activity.  However, he indicated the Veteran's symptoms of PTSD which are related to his experiences in service are not sufficient for the full diagnosis of PTSD.  He did indicate the Veteran's symptoms constitute an anxiety disorder which is related to his in-service experiences.

The Veteran was afforded an October 2014 VA examination, in which the examiner diagnosed the Veteran with other specified trauma and stressor-related disorder, unspecified neurocognitive disorder, and alcohol use disorder.  Symptoms noted were similar to the March 2013 examination report, including depression and anxiety.  Also, similar to the prior report, the examiner indicated the Veteran has symptoms of PTSD related to his experiences in service, however, they are not sufficient under DSM-5 for the full diagnosis.  He noted the symptoms do constitute a trauma-stressor disorder related to those experiences.  He further noted the same conclusion was reported in the March 2013 opinion except that, under DSM-IV, the diagnosis was anxiety disorder NOS.  Further, he noted the February 2010 VA examiner primarily looked at the Veteran's cognitive disorder, but diagnosed the Veteran with anxiety disorder.

Based on the foregoing, the Board finds that the most probative evidence of record confirms that the Veteran does not have a diagnosis of PTSD during the pendency of the claim and the record does not contain a recent diagnosis of the disability prior to the Veteran's filing of a claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this regard, while VA treatment records reflect that the Veteran was being followed for such a diagnosis, including a January 2015 VA treatment record which indicated the Veteran has a history of PTSD, the Board finds that the probative evidence consisting of comprehensive VA examinations does not support such a diagnosis during, or prior to, the pendency of the claim.

Rather, the record reflects that the Veteran's acquired psychiatric disorder has been diagnosed as anxiety disorder NOS (under the DSM-IV) and other specified trauma and stressor-related disorder (under the DSM-5).  Furthermore, the Board finds that, in resolving all doubt in favor of the Veteran, such acquired psychiatric disorder is related to his military service.  In this regard, the Board accords great probative weight to the March 2013 and October 2014 VA examiner's opinions as such were predicated on interviews with the Veteran, a thorough review of the record, and mental status examinations.  Additionally, the opinions considered all of the pertinent evidence of record and provided complete rationales, relying on and citing to the records reviewed. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, service connection for anxiety disorder NOS and other specified trauma and stressor-related disorder is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.

ORDER

Service connection for anxiety disorder NOS and other specified trauma and stressor-related disorder is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


